Citation Nr: 1508768	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  05-35 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2007, the Veteran and his spouse provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  In February 2013, the Veteran and his spouse provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

When the case was most recently before the Board in October 2013, it was remanded for development.  The case has since been returned to the Board fur further appellate action.

The record before the Board consists solely of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Tinnitus was not present until more than one year following the Veteran's discharge from service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in March 2004 and October 2007.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine whether he has tinnitus related to service, and the Board finds the opinions provided are adequate.  In this regard, the Board notes that the VA examiners provided opinions with consideration of the in-service noise exposure and reportedly limited post-service noise exposure, which are supported by an adequate rationale.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his tinnitus is the result of noise exposure in service, notably exposure to Howitzer guns.  On his February 2004 claim, the Veteran estimated that the tinnitus began in 2000 and progressively worsened.  The Veteran later testified that he noticed ringing during service, explaining that he had it for several days after "really bad nights" of frequent firing of the Howitzer guns.  He testified that the ringing "somewhat subsided" but progressed to become continuous after service.  The record indicates noise exposure during service and after service, from working as a mechanic.

The service medical records, including December 1971 and May 1972 examination records, reveal no findings or histories indicative of tinnitus, and clinical examination was normal for all systems in December 1971 and May 1972.  

An October 2002 VA treatment record indicates the presence of tinnitus.    

An October 2005 private treatment record reveals the Veteran's history of tinnitus and "substantial noise exposure" from service.  The record indicates that the Veteran did not appear to have "other substantial long-term history of noise exposure" or a history of "exposure to ototoxic substances or serious head injuries."  The examiner diagnosed noise-induced sensorineural hearing loss with tinnitus.     
 
An April 2009 VA examination record reveals the Veteran's history of tinnitus for approximately five years.  He reported service noise exposure and occupational noise exposure.  The examiner determined it was less likely than not that the tinnitus was related to service.  The examiner explained that the tinnitus was related to the Veteran's hearing loss and that although the Veteran had "extensive history of combat noise exposure and acoustic trauma," the Veteran's hearing was normal at separation and the hearing loss and tinnitus were more likely due to the extensive history of occupational noise exposure in the construction and boating industry.  

A February 2010 statement from a former work colleague reports that the Veteran had no noticeable hearing loss in 1985.  The statement indicates that although the Veteran worked in the boat building industry, most of the work was done by hand and "very few" power tools were used.  The Veteran also submitted a statement explaining that his post-service noise exposure was not "near[ly] as loud" as his service exposure.  

A June 2010 VA examination record reveals the Veteran's history of constant tinnitus for approximately seven years.  The examiner determined the tinnitus was not caused by in-service noise exposure.  The examiner explained that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident but the Veteran reported a delayed onset of tinnitus.  

The December 2013 VA examination record reveals the Veteran's history of tinnitus since his service in Vietnam.  The examiner found it was less likely than not that the tinnitus was related to service.  The examiner explained that the Veteran's history of an in-service onset of tinnitus conflicted with previous histories that the tinnitus began after service.  Based on the conflicting evidence, the examiner found it less likely that the tinnitus was due to service.  

Following review of the evidence, the Board concludes service connection is not warranted for tinnitus.  The Board finds a preponderance of the evidence shows that tinnitus was not present during service or until more than one year thereafter.  The service treatment and examination records reveal no evidence suggestive of tinnitus, the earliest evidence of tinnitus dates 30 years after service (in 2002), and the earliest histories date the onset of tinnitus to many years after service.  See, e.g., 2004 claim, 2009 and 2011 VA examination records.  

The Veteran has reported intermittent tinnitus during service that continued after service and became chronic.  The Board finds the Veteran's history of symptoms during service is not probative evidence of tinnitus during service.  Although the Veteran is competent to report a history of symptoms during service, the Board finds the history is not credible as it is contradicted by earlier histories of a post-service onset of the tinnitus, namely the histories provided during the examinations in 2009 and 2011 and the history provided in the original claim for benefits that the tinnitus began in 2000.  The Board finds the probative value of the earlier histories of a postservice onset outweighs the probative value of the later history of an in-service onset of tinnitus.  Thus, the Board finds the preponderance of the evidence establishes that tinnitus was not present during service or until more than one year thereafter.

Furthermore, the probative evidence establishes that the tinnitus is not related to service.  The record establishes that the Veteran had significant noise exposure during service.  The record does not indicate that that noise exposure caused the Veteran's tinnitus, however.  Multiple VA examiners have provided opinions supported by adequate rationale that the tinnitus is not related to service, and the Board finds the opinions are probative, particularly the 2010 opinion.  A private physician submitted an opinion in October 2005 linking the tinnitus to noise-induced hearing loss.  Service connection is not in effect for hearing loss, however, and the Board finds the probative value of the opinion is minimal with respect to establishing tinnitus alone as related to service because the examiner did not provide an opinion as to the tinnitus per se and did not provide a rationale for such a determination.  Thus, the Board finds the private opinion is not probative evidence of a link between tinnitus and service.  

Although the appellant might believe that his tinnitus is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his tinnitus.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


